Title: To George Washington from Robert Dinwiddie, January 1754
From: Dinwiddie, Robert
To: Washington, George

 

[Williamsburg, January 1754]

Editorial Note The reports that GW made to Dinwiddie upon his return from his mission to the French commandant reinforced the governor’s conviction that no time was to be lost in taking action against French encroachment on the Ohio. Dinwiddie had held a British vessel, the Speedwell, in port pending GW’s return from the Ohio and at once notified Holderness and the Board of Trade that the earlier reports of French infiltration had been confirmed. “Mr Washington had my Orders to make what Observations he cou’d on his Journey, & to take a Plan of their Fort, . . . He assures me that they have begun another Fort at the Mouth of the Creek, which he thinks will be finish’d by the Month of March. There were in the Fort where the Commander resided, about 300 regular Forces; & nine hundred more were gone to Winter Quarters (in order to save their Provisions) to some Forts on Lake Erie &ca but that they were to return by the Month of March; then they fully determin’d with all the Forces they cou’d collect, which he understood wou’d be fifteen hundred regulars, besides Indians, to go down the River Ohio, & propose building many other Forts, & that their chief residence wou’d be at the Logstown; & that they had near three hundred Canoes to transport their Soldiers, Provisions & Ammunition &ca.”
On 21 Jan. Dinwiddie presented the unaccommodating reply of the French commandant to the council, which advised the governor as an emergency measure to recruit 100 men from Frederick and Augusta counties to be placed under GW’s command and proceed immediately to the frontier. In addition, Capt. William Trent was to be ordered to raise “what Traders and other Men he can to annoy the Enemy”; presumably Trent’s recruiting activities would net another 100 men. The House of Burgesses, prorogued until the last Thursday in April 1754, should be called into immediate session. Dinwiddie’s most pressing need was for the money and supplies that only the burgesses could provide, but in the meantime he ordered Trent to the Forks of the Ohio to superintend the construction of a fort on the site and appointed John Carlyle commissary of provisions and stores with headquarters at Alexandria. The ordnance promised to Dinwiddie by Holderness in Aug. 1753 finally arrived in the colony and included 30 cannon and 80 barrels of powder, as well as other stores. Dinwiddie had hoped to use the cannon to protect the new fort at the

Forks of the Ohio, but he wrote to the Board of Trade, 29 Jan. 1754, that “the guns are much too large to be transported so great a distance by land, and in bad roads. However, I shall make a tryal of ten; if we can get them carried to the fort they will be very serviceable.”
By the time the burgesses convened, Dinwiddie had already written to the governors of nearby states asking for cooperation in opposing the French. As he informed the burgesses, “their Eyes are fix’d on your Proceedings, and I hope you will engage them, by a laudable Example, to contribute sufficiently for the common Cause.” The response of the other colonies to Dinwiddie’s appeals was disappointing. Although Gov. James Hamilton of Pennsylvania supported Dinwiddie, the Pennsylvania Assembly, largely Quaker and influenced by the uncertainty of Pennsylvania’s claims in the Ohio country, refused repeatedly to vote funds for defense. Maryland governor Horatio Sharpe wrote Dinwiddie that the assembly “had come to a resolution that the Exigencies of Affairs was not such as required any Aid or Support from them.” The North Carolina Assembly did grant a supply of £12,000 for defense, and South Carolina promised to contribute proportionately to the other colonies.
On 14 Feb. 1754 the Virginia House of Burgesses met to consider Dinwiddie’s reports and on 22 Feb. passed an act authorizing £10,000 for the defense of the frontier. As Dinwiddie observed, the sum was secured “with great Applicatn: many Argum’ts: & with much difficulty.” Much of Dinwiddie’s difficulty in persuading the House of Burgesses to vote adequate sums for defense arose out of the governor’s disputes with the legislature over domestic matters, most recently the conflict over the pistole fee. However, some of the problems stemmed from a suspicion widely held not only in Virginia but in other colonies as well that the proposed military expeditions were designed to further the interests of the Ohio Company of which Dinwiddie was an ardent supporter. As GW later wrote, his report of French military activity on the Ohio “was yet thought a Fiction; and Scheme to promote the Interest of a private Company (by many Gentlemen that had a share in Government) . . . . These unfavourable Surmises caus’d great delays in raiseing the first Men and Money.”
Although Dinwiddie had been ordered by the crown to raise the militia, the situation was complicated by uncertainty as to whether the land around the Fork belonged to Virginia or to Pennsylvania. Since the militia law implied that militia could not be employed outside the boundaries of the colony, Dinwiddie encountered increasing opposition in the counties to conscripting troops and to the recruiting effort. As a result he was forced to rely on volunteers rather than regularly conscripted militia, but, as he observed to Lord Holderness, “I think

300 Men rais’d voluntarily will do more Service than 800 Men of the Militia forc’d on the Service.” With the £10,000 voted by the burgesses Dinwiddie began the process of raising 6 companies of volunteers of 50 men each. By mid-March he had appointed officers to begin recruiting and hoped to have a force of 300 troops at Alexandria by 20 Mar. to escort guns and supplies to the Forks of the Ohio. On 19 Feb. 1754, in order to encourage enlistment, Dinwiddie issued a proclamation promising grants of land to volunteers who completed a tour of duty.
After GW’s arrival in Williamsburg in January, Dinwiddie placed him on active pay as a captain, although as adjutant he still held the rank of major attached to that post.
 

[Williamsburg, January 1754]

 Instructs. to be observ’d by Majr Geo. Washington on the Expeditn to the Ohio
MAJR GEO. WASHINGTON
You are forthwith to repair to the Coty of Frederick, & there to take under Yr Comd 50 Men of the Militia, who will be deliver’d to You by the Comdr of the sd Coty pursuant to my Orders—You are to send Yr Lieut. at the same Time to the Coty of Augusta, to receive 50 Men from the Comdr of that Coty as I have order’d, & with them he is to join You at Alexandria to which Place You are to proceed, as soon as You have recd the Men in Frederick—Having recd this Detachmt You are to train & dicipline them in the best Manner You can, & for all Necessaries You are to apply YrSelf to Mr Jno. Carlisle at Alexa. who has my Orders to supply You—Having all Things in readiness, You are to use all Expedition in proceeding to the Fork of Ohio, with the Men under Yr Comd & there You are to finish & compleat in the best Manner, & as soon as You possibly can the Fort which I expect is there already begun by the Ohio Compa. You are to act on the Difensive, but in Case any Attempts are made to obstruct the Works or interrupt our Settlemts by any Persons whatsoever, You are to restrain all such Offenders, & in Case of resistance to make Prisoners of or kill & destroy them. For the rest You are to conduct Yrself as the Circumsts. of the Service shall require, & to act as You shall find best for the Furtherence of His M[ajest]y’s Service, & the Good of His Domn.
Wishing You Health & Success I bid You Farewell.
